UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8463 PISMO COAST VILLAGE, INC. (Exact name of registrant as specified in its charter) California95-2990441 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 165 South Dolliver Street, Pismo Beach, CA 93449 (Address of Principal Executive Offices) (Zip Code) (805) 773-5649 Registrant’s telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Subsection 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YES [ ] NO [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 1,787 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following financial statements and related information are included in this Form 10-Q, Quarterly Report. 1. Accountant’s Review Report 2. Balance Sheets 3. Statements of Operations and Retained Earnings 4. Statements of Cash Flows 5. Notes to Financial Statements (Unaudited) The financial information included in Part I of this Form 10-Q has been reviewed by Brown Armstrong Accountancy Corporation, the Company's Certified Public Accountants, and all adjustments and disclosures proposed by said firm have been reflected in the data presented. The information furnished reflects all adjustments which, in the opinion of management, are necessary to a fair statement of the results for the interim periods. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS STATEMENT ON FORWARD-LOOKING INFORMATION Certain information included herein contains statements that may be considered forward-looking statements, such as statements relating to anticipated expenses, capital spending and financing sources. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made herein. These risks and uncertainties include, but are not limited to, those relating to competitive industry conditions, California tourism and weather conditions, dependence on existing management, leverage and debt service, the regulation of the recreational vehicle industry, domestic or global economic conditions and changes in federal or state tax laws or the administration of such laws. 1 OVERVIEW The Company continues to promote and depend upon recreational vehicle camping as the primary source of revenue. The rental of campsites to the general public provides income to cover expenses, complete capital improvements, and allow shareholders up to forty-five free nights camping annually. Additional revenues come from RV storage and spotting, RV service and repair, on-site convenience store, and other ancillary activities such as laundromat, arcade, and bike rental. The Company has been fortunate not to have significant impact due to the current economy. The RVing public actively seeks accommodations on the Central Coast despite volatile fuel prices and personal financial uncertainties. RVing offers an affordable outdoor recreational experience, and the Company provides quality facilities and services in a highly popular location. Total site occupancy is up 3.2% compared to this time last year due to the timing of Spring break. Occupancy projections look equal to last year throughout the remainder of the fiscal year. Revenues from ancillary operations such as the General Store, arcade, laundromat, and bike rental are flat to slightly down year-to-date, and management feels this is directly related to the economy, and that this trend will continue throughout the remainder of the fiscal year. RV storage continues to be a primary source of revenue for the Company; however, demand has slowed due to the economy’s impact on disposable income. RV storage provides numerous benefits to the customer, including: no stress of towing, no need to own a tow vehicle, use of RV by multiple family members, and convenience. Ongoing investment in resort improvements has assured resort guests and shareholders a top quality, up-to-date facility. This quality and pride of ownership was evident when the National Association of RV Parks and Campgrounds Park of the Year was awarded to the resort for 2007-08. In addition, in a national “My Favorite Campground” contest sponsored by Woodalls, Pismo Coast Village was voted as one of the top ten favorite campgrounds for 2011. Also, Pismo Coast Village was one of forty-four parks nationally to receive an industry rated “A” park from over 33,000 surveys for customer satisfaction. The Company’s commitment to quality, value, and enjoyment is underscored by the business’s success due to word of mouth and referrals from guests. In addition, investment for online marketing, ads in the two leading national directories, and trade magazine advertising formulates most of the business-marketing plan. RESULTS OF OPERATIONS The Company develops its income from two sources: (a) Resort Operations, consisting of revenues generated from RV site rentals, from RV storage space operations, and from lease revenues from laundry and arcade operations by third party lessees; and (b) Retail Operations, consisting of revenues from General Store operations and from RV parts and service operations. Income from resort operations for the three‑month period ended March 31, 2012, increased $109,359, or 12.8%, above the same period in 2011. This increase in income reflects a $91,687, or 16.2%, increase in site revenue due to paid occupancy increasing 10.3%, and a site rental rate increase effective January 1 2012. Also reflected in this increase is a $17,633, or 6.5%, increase in RV storage activity. Resort Operations Income for the six‑months ended March 31, 2012, increased $155,275, or 8.4%, from the same period ended March 31, 2011. This increase is due primarily to an increase of $127,443, or 10.2%, in site revenue as a result of a 3.8% increase in paid site occupancy and a rate increase effective January 1, 2012. RV storage activity contributed to this increase with a 5.4%, or $29,846, increase in revenue. 2 Income from retail operations for the three‑month period ended March 31, 2012, increased $13,124, or 6.9%, above the same period in 2011. The General Store revenue was up $8,633, or 9.4%, and RV Service revenue increased $4,494, or 4.6%, from the previous year. Income from Retail Operations for the six‑month period ending March 31, 2012, increased by $15,408, or 3.7%, above the same period ended March 31, 2011. The General Store was up $8,301, or 4.1%, and RV Service was up $7,101, or 3.4%. Management recognizes this economy is impacting the ancillary revenue areas within the resort. The RV Service operation is marketed to off‑resort customers, and, therefore, is not as impacted by resort occupancy. Management continues to place importance upon ongoing review of retail product mix, attention to service, and staff training. The Company anticipates flat to slightly positive performance in income from retail operations through the remainder of fiscal year 2012. Operating expenses for the three‑month period ending March 31, 2012, increased $88,896, or 10.0%, above the same period ended March 31, 2011. This increase in expenses primarily reflects labor, workers’ compensation, landscaping (primarily tree trimming and removal), property tax, and resort repairs and maintenance. For the six‑month period ending March 31, 2012, operating expenses increased by $167,361, or 9.1%, above the same period in 2011. This increase reflects labor, workers' compensation, payroll fees, landscaping, property tax, small equipment, and repairs and maintenance. Management continues to review and scrutinize expenses in order to maximize efficiency and profitability during this volatile economy. Due to the age of the Resort, the Company is undertaking maintenance activity which is considered necessary in order to continue providing quality facilities and services. Some of these projects include road repair, utility improvements, landscaping, and building repair. Cost of Goods Sold expenses, as a percentage of retail income for the three‑months ended March 31, 2012, are 51.0% compared to 46.8% for the same period in 2011. For the six‑months ended March 31, 2012, Cost of Goods Sold expenses were 51.4% compared to 48.1% the previous year. These levels are well within the guidelines established by management for the individual category sales of RV supplies and General Store merchandise. Interest Expense for the three‑months ended March 31, 2012, is $53,653, compared to $61,250 for the same period in 2011. For the six‑month period ended March 31, 2012, compared to the same period in 2011, interest expense was $107,723 and $123,539 respectively. This expense reflects financing for the purchase of additional RV storage properties which closed escrow January 11, 2006, April 6, 2006, and March 5, 2008. Loss before provision for income tax for the three‑month period ended March 31, 2012, decreased by $24,954, reflecting increased income in resort and retail operations compared to the previous year. For the six‑months ended March 31, 2012, loss before provisions for income tax decreased by $1,326 reflecting increased income from resort and retail operations. Revenues during this period are directly attributed to and are consistent with seasonal occupancy of a tourist‑oriented business. Upon review of operational expenses, occupancy, and competition, the Board of Directors may approve adjustments to the nightly site rental rates or towing and storage rates. Due to the nature of business and economic cycles and trends, rates may be adjusted accordingly, if deemed necessary. Although the supply‑demand balance generally remains favorable, future operating results could be adversely impacted by weak demand. This condition could limit the Company's ability to pass through inflationary increases in operating costs at higher rates. Increases in transportation and fuel costs or sustained recessionary periods could also unfavorably impact future results. However, the Company believes that its financial strength and market presence will enable it to remain extremely competitive. It is anticipated the published rates will continue to market site usage at its highest value and not negatively impact the Company's ability to capture an optimum market share. 3 LIQUIDITY The Company plans capital expenditures of approximately $625,000 in fiscal year 2012 to further enhance the resort facilities and services. These projects include: renovation of 47 campsites, major road paving, Clubhouse upgrade including new windows, a new trailer towing truck, an ADA-compliant pool lift, and a new financial reporting program. Funding for these projects is expected to be from normal operating cash flows and, if necessary, supplemented with outside financing. These capital expenditures are expected to increase the resort’s value to its shareholders and the general public. With the exception of the new financial reporting program, all other 2012 projects were completed on time and within budget. The Company's current cash position as of March 31, 2012, is $1,938,907, which is 21.2% more than the position in 2011. This increase in cash on hand reflects last year’s $250,000 principal buy-down of a note payable made in March 2011. The present level of cash is being maintained in anticipation of large capital expenditures. Management is planning and implementing long‑term renovations to the Resort property which includes redesigning sites and utilities to accommodate the needs of modern recreational vehicles. Accounts payable and accrued liabilities increased $116,942, or 73.0%, from the same period last year. This reflects some significant expenditures associated with the campsite renovation completed on March 30, 2012. All undisputed payables have been paid in full according to the Company's policy. The Company has consistently demonstrated an ability to optimize revenues developed from the resort and retail operations during the summer season. Historically the Company, because of its seasonal market, has produced 60% to 65% of its revenue during the third and fourth quarters of the fiscal year, with more than 40% being produced during the fourth quarter. The third and fourth quarters' occupancies are expected to be consistent with that of past years. DISCLOSURE CONCERNING WEBSITE ACCESS TO COMPANY REPORTS The Company makes available on its website, www.pismocoastvillage.com, access to its annual report on Form 10‑K, quarterly reports on Form 10‑Q, current reports on Form 8‑K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (SEC). The public may read and copy any of the materials filed with the SEC at the SEC's Public Reference Room located at treet, N. E., Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1‑800‑SEC‑0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy statements, and other information that the Company files with the SEC. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not Applicable ITEM 4T. CONTROLS AND PROCEDURES DISCLOSURE CONTROLS AND PROCEDURES As required by Rule 13a‑15 under the Securities Exchange Act of 1934 (the "1934 Act"), as of March 31, 2012, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer/General Manager (our principal executive officer) and our Chief Financial Officer (our principal financial officer). Based upon and as of the date of that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as described in Item 8A(T) included with our Annual Report on Form 10‑K for the year ended September 30, 2011. 4 Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the 1934 Act is recorded, processed, summarized, and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the 1934 Act is accumulated and communicated to our management, including our principal executive officer and our principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. INTERNAL CONTROL OVER FINANCIAL REPORTING There have not been any changes in our internal control over financial reporting (as defined in Rules 13a‑15(f) and 15d‑15(f) promulgated by the SEC under the 1934 Act) during the six‑months ended March 31, 2012, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II ‑ OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS No pending legal proceedings against the Company other than routine litigation incidental to the business. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not Applicable ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not Applicable ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable ITEM 5. OTHER INFORMATION Not Applicable 5 ITEM 6. EXHIBITS Exhibit No. Description of Exhibit Sequential Page Number 27 Financial Data Schedule 99 Accountant’s Review Report 31.1 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Ronald Nunlist, President and Chairman of the Board) 31.2 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Jay Jamison, Chief Executive Officer and principal executive officer) 31.3 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Jack Williams, Chief Financial Officer, principal financial officer and principal accounting officer) 32.1 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Ronald Nunlist, President and Chairman of the Board) 32.2 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Jay Jamison, Chief Executive Officer and principal executive officer) 32.3 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Jack Williams, Chief Financial Officer, principal financial officer and principal accounting officer) 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PISMO COAST VILLAGE, INC. (Registrant) Date: May 14, 2012 Signature: /s/ RONALD NUNLIST Ronald Nunlist, President and Chairman of the Board Date: May 14, 2012 Signature: /s/ JACK WILLIAMS Jack Williams, V.P. - Finance/Chief Financial Officer (principal financial officer and principal accounting officer) Date: May 14, 2012 Signature: /s/ JAY JAMISON Jay Jamison, General Manager/Chief Executive Officer (principal executive officer) 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Pismo Coast Village, Inc. 165 South Dolliver Street Pismo Beach, California 93449 We have reviewed the accompanying balance sheets of Pismo Coast Village, Inc. as of March 31, 2012 and 2011 and the related statements of operations and retained earnings and cash flows for the six-month periods ended March 31, 2012 and 2011. These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. BROWN ARMSTRONG ACCOUNTANCY CORPORATION Bakersfield, California May 14, 2012 8 PISMO COAST VILLAGE, INC. BALANCE SHEETS MARCH 31, 2, 2011 March 31, (Unaudited) September 30, (Audited) March 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $1,938,907 $1,801,693 $1,600,257 Accounts receivable 19,256 23,079 24,948 Inventory 176,164 154,455 175,363 Current deferred taxes 73,000 73,600 73,300 Prepaid income taxes 222,500 1,300 226,600 Prepaid expenses Total current assets 2,473,102 2,098,004 2,133,399 Pismo Coast Village Recreational Vehicle Resort and Related Assets – Net of accumulated depreciation 14,328,492 14,081,098 14,105,421 Other Assets Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $303,886 $160,383 $186,944 Accrued salaries and vacation 64,912 175,549 55,823 Rental deposits 1,498,662 796,158 1,457,658 Current portion of long- term debt Total current liabilities 2,003,398 1,263,972 1,828,432 Long-Term Liabilities Long-term deferred taxes 657 664,000 581,500 N/P Donahue Trans 36,587 39,771 N/P Mission Community Bank Total Liabilities Stockholders’ Equity Common stock – no par value, 1,800 shares issued 1,787 and 1,789 shares outstanding at March 31, 2012 and 2011, respectively 5,606,919 5,606,919 5,613,194 Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity The accompanying notes are an integral party of these financial statements. 9 PISMO COAST VILLAGE, INC. STATEMENTS OF OPERATIONS AND RETAINED EARNINGS (UNAUDITED) THREE AND SIX MONTHS ENDED MARCH 31, 2 Three Months Ended March 31, Six Months Ended March 31, 2012 2011 2012 2011 Income Resort operations $963,797 $854,438 $1,994,053 $1,838,778 Retail operations 203,152 190,028 424,362 408,954 Total income 1,166,949 1,044,466 2,418,415 2,247,732 Cost and Expenses Operating expenses 977,729 888,833 2,005,359 1,837,998 Cost of goods sold 103,547 88,964 218,186 196,596 Depreciation and amortization 84,346 85,387 164,301 172,154 Total cost and expenses 1,165,622 1,063,184 2,387,846 2,206,748 Income (Loss) from Operations 1,327 (18,718) 30,569 40,984 Other Income (Expense) Gain on sale of fixed assets - 2,170 - 2,170 Interest and dividend income 561 1,079 1,319 3,224 Interest expense (53,653
